

117 S2919 IS: Indigenous Peoples' Day Act
U.S. Senate
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2919IN THE SENATE OF THE UNITED STATESSeptember 30, 2021Mr. Heinrich (for himself, Mr. Luján, Mr. Padilla, Ms. Smith, Ms. Warren, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo designate Indigenous Peoples’ Day as a legal public holiday and replace the term Columbus Day with the term Indigenous Peoples’ Day, and for other purposes. 1.Short titleThis Act may be cited as the Indigenous Peoples' Day Act.2.Indigenous Peoples' day as a legal public holidaySection 6103(a) of title 5, United States Code, is amended by striking the item relating to Columbus Day and inserting the following:Indigenous Peoples' Day, the second Monday in October..3.Term Columbus Day replacedAny reference to Columbus Day in any law, rule, regulation, or other official paper in effect as of the date of the enactment of this Act shall be deemed to be a reference to Indigenous Peoples' Day. 